The Court

said the statute was plainly intended for cases of unavoidable accident, or irresistible necessity, and for the relief of unfortunate persons who are induced by humane feelings to become sureties for persons who afterwards abscond, leaving their bail without indemnity or remedy. In the present case,-the principal is quietly in the house of his father, who may be considered as the only party interested in this application to the discretion of the Court. It is in his power to produce him, and subject him to the proper animadversion of the law upon his offence. It would be a gross misapplication of the power given by the statute, to apply it to a case thus circumstanced. The defendant can take nothing by his motion.
J. T. Austin for the commonwealth.